UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6296



WALTER HARDING,

                                            Plaintiff - Appellant,

          versus


THOMAS R. CORCORAN, Warden, in his official
and individual capacities; WILLIAM L. SMITH,
Warden, in his official and individual capac-
ities; JAMES B. MURPHY, Security Chief, in his
official and individual capacities; LAWRENCE
CARPENTER, Major, in his official and indi-
vidual capacities; LIEUTENANT WOODS, in his
official and individual capacities; SERGEANT
HOLLAND, in her official and individual
capacities; CORRECTIONS OFFICER HITE, in his
individual and official capacities; PAMELA
SORRENSON, in her official and individual
capacities; GEORGE ALLEN, CCMS II, in his of-
ficial and individual capacities; MIKE MILLER,
CMS II, in his official and individual capac-
ities; UNKNOWN INDIVIDUAL MEMBERS OF MHC ANNEX
CLASSIFICATION DEPARTMENT AND/OR TEAMS, in
their official and individual capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-96-
2283-AMD)
Submitted:    June 12, 1997               Decided:   June 17, 1997


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter Harding, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Toni-Jean Lisa, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on
his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Harding v. Corcoran, No. CA-96-2283-AMD (D. Md. Feb. 13, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                2